DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The present application is said to be a CON of Application No. 16/360,475.  Claims 1-20 are pending and subject to examination in this Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they do not include any element numbers identifying the subject matter depicted therein.  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter recited in the claims must be shown (i.e., identified by element number) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The use of the term SHEETROCK, which is a trade name or a mark used in commerce, has been noted in this application (see e.g., Spec. ¶ [0004] and Figs. 15-16). It should be capitalized wherever it appears and be accompanied by the generic terminology (e.g., drywall or gypsum board).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 16, as presently drafted, it appears that the opposing top and bottom chords of the recited reinforcing structure are the same structure as the opposing top 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Bonds (U.S. Patent No. 6,460,297).
Regarding independent claims 1 and 16, and dependent claim 17, Bonds describes a modular building unit, comprising: 
a floor and a ceiling interconnected by opposing side walls and opposing end walls, which together define a habitable interior (Fig. 1); 
a plurality of floor trusses disposed within the floor (unlabeled floor trusses shown in Fig. 2); 
a plurality of ceiling trusses (58) disposed within the ceiling; 
a plurality of wall studs disposed within the opposing side wads and opposing end walls (see e.g., Fig. 2); 

opposing bottom rim joists attached to opposing ends of the plurality of floor trusses (Figs. 3-5); 
a side wall reinforcing structure with members comprising: 
opposing top chords (42u or 68) attached to the opposing top rim joists; 
opposing bottom chords (42b or 64) attached to the opposing bottom rim joists; and 
at least one diagonal reinforcing member (43) attached between the top chord and bottom chord of at least one of the opposing side walls; and 
at least one vertical reinforcing member (41 or 60) attached between the top chord, bottom chord and diagonal reinforcing member of at least one of the opposing side walls; 
wherein at least one or more of the side wall reinforcing structure members comprise metal members, and wherein the at least one diagonal reinforcing member is intermittently disposed between the opposing end walls along at least one of the opposing side walls (Figs. 2-5).

Regarding claim 2, wherein at least one or more of the side wall reinforcing structure members comprise wood members (see e.g., Figs. 2-5).

Regarding claim 3, a first set of the at least one diagonal reinforcing member, wherein the diagonal reinforcing members of the first set are parallel; a second set of the at least one diagonal reinforcing member, wherein the diagonal reinforcing members of the second set are parallel; 

Regarding claim 4, a first set of the at least one vertical reinforcing member attached to the first set of the at least one diagonal reinforcing member, wherein vertical reinforcing members of the first set are parallel; a second set of the at least one vertical reinforcing members attached to the second set of the at least one diagonal reinforcing members, wherein the vertical reinforcing members of the second set are parallel; wherein the vertical reinforcing members of the first and second set are parallel (see e.g., Figs. 2-5).

Regarding claim 5, wherein the diagonal reinforcing members of the first set have top ends angled toward top ends of the diagonal reinforcing members of the second set and wherein the diagonal reinforcing members of the first set have bottom ends angled away from bottom ends of the diagonal reinforcing members of the second set (see e.g., Figs. 2-5).

Regarding claim 6, wherein the diagonal members of the first set have top ends angled away from top ends of the diagonal reinforcing members of the second set and wherein the diagonal reinforcing members of the first set have bottom ends angled toward bottom ends of the diagonal reinforcing members of the second set (see e.g., Figs. 2-5).

Regarding claim 7, a first set of the at least one diagonal reinforcing member, wherein the diagonal reinforcing members of the first set are intermittently disposed between the opposing end walls across at least one of the opposing side walls; a second set of the at least one diagonal reinforcing member, wherein diagonal reinforcing members of the second set are intermittently disposed between the opposing end walls across the at least one of the opposing side walls; 

Regarding claim 8, wherein the diagonal reinforcing members of the first set have top ends connected to top ends of the diagonal reinforcing members of the second set (see e.g., Figs. 2-5).

Regarding claim 9, wherein the diagonal reinforcing members of the first set have bottom ends connected to bottom ends of the diagonal reinforcing members of the second set (see e.g., Figs. 2-5).

Regarding claim 10, wherein the diagonal reinforcing members of the first set have top ends connected to top ends of a first set of the at least one vertical reinforcing member, and wherein the vertical reinforcing members of the first set extend between the opposing end walls across at least one of the opposing side walls (see e.g., Figs. 2-5).

Regarding claim 11, wherein the diagonal reinforcing members of the second set have top ends connected to top ends of a first set of the at least one vertical reinforcing member, and wherein the vertical reinforcing members of the second set extend between the opposing end walls across at least one of the opposing side walls (see e.g., Figs. 2-5).

Regarding claim 12, a first set of intersecting reinforcing members comprising: a top end of the diagonal reinforcing member of the first set, a top end of the diagonal reinforcing member of the second set and a top end of at least one vertical reinforcing member (see e.g., Figs. 2-5).



Regarding claim 14, wherein at least one or more of the side wall reinforcing structure members comprise one or more of the metal members joined with one or more of the metal members (see e.g., Figs. 2-5).

Regarding claim 15, a first set of the at least one diagonal reinforcing member, wherein the diagonal reinforcing members of the first set are intermittently disposed in parallel between opposing end walls across at least one of the opposing side walls; a second set of the at least one diagonal reinforcing member, wherein the diagonal reinforcing members of the second set are intermittently disposed in parallel between opposing end walls across at least one of the opposing side walls; wherein the diagonal reinforcing members of the first and second set intersect (see e.g., Figs. 2-5).

Regarding claim 18, a first set of intersecting reinforcing members comprising: a top end of the at least one diagonal reinforcing member, a top end of the at least one vertical reinforcing member and a top rim joist; and a second set of intersecting reinforcing members comprising: a bottom end of the at least one diagonal reinforcing member, a bottom end of the at least one vertical reinforcing member and a bottom rim joist (see e.g., Figs. 2-5).

Regarding claim 19, a first set of intersecting reinforcing members comprising: a top end of the at least one vertical reinforcing member, at least one of a plurality of wall studs and a top 

Regarding claim 20, wherein at least one or more of the side wall reinforcing structure members comprise steel members (see e.g., Figs. 2-5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-17 of U.S. Patent No. 10,920,414.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements recited in the rejected claims are present in the noted claims of the '414 patent or they are obvious variants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635